Citation Nr: 0629584	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  00-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for cancer of the mouth 
to include as due to smoking and exposure to Agent Orange.  

2.  Entitlement to an increased rating for peptic ulcer, 
currently rated as 20 percent disabling.  

3.  Entitlement to an initial compensable rating for ventral 
hernia associated with peptic ulcer.  

4.  Entitlement to a compensable rating for scar associated 
with incisional hernia, midline incision, prior to August 5, 
2005.

5.  Entitlement to a rating in excess of 10 percent for scar 
associated with incisional hernia, midline incision, from to 
August 5, 2005.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to an increased (compensable) rating for 
incisional hernia.

8.  Entitlement to an effective date earlier than January 23, 
2004, for service connection for scar associated with 
incisional hernia, midline incision.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, denied service 
connection for PTSD.  The veteran perfected his appeal as to 
that issue.  

In July 2000, the veteran testified before an Acting Veterans 
Law Judge as to the issue of entitlement to service 
connection for PTSD.  He also presented testimony as to the 
issue of an increased rating for incisional hernia, an issue 
that had been raised.  In March 2001, the Board remanded this 
case.  

In March 2003, the RO denied increased ratings for peptic 
ulcer disease and incisional hernia.  The veteran perfected 
his appeal as to those issues.

In an August 2004 rating decision, the RO denied service 
connection for cancer of the mouth and granted service 
connection for a scar associated with incisional hernia, 
effective January 23, 2004, and assigned a non-compensable 
rating.  The veteran disagreed with the assigned effective 
date for the scar as well as the non-compensable rating and 
also the denial of service connection for cancer of the 
mouth.  The veteran was issued a statement of the case as to 
the issue of the evaluation of the scar and service 
connection for cancer of the mouth and the veteran perfected 
his appeal as to those issues.  

In September 2005, the RO granted an higher rating of 10 
percent for scar associated with incisional hernia effective 
from August 5, 2005.  The United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet .App. 35, 38 (1993).  
Consequently, the matter of the evaluation remains in 
appellate status. 

Also, in the September 2005 rating decision, service 
connection was granted for ventral hernia, effective May 17, 
2004, and a non-compensable rating was assigned.  The veteran 
perfected his appeal as to the assigned rating.  

The Board notes that the Acting Veterans Law Judge who held 
the July 2000 hearing is no longer employed at the Board.  In 
August 2006, the veteran was sent a letter to determine if he 
wanted another hearing before a Veterans Law Judge.  In 
response, the veteran indicated that he wanted a Travel Board 
hearing.  Since the hearing was limited to the issues of 
service connection for PTSD and an increased rating for 
incisional hernia, those matters will be remanded for another 
hearing as to those issues.  

The issues of entitlement to service connection for PTSD, 
entitlement to an increased rating for incisional hernia, and 
entitlement to an effective date earlier than January 23, 
2004, for service connection for scar associated with 
incisional hernia, midline incision, are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange therein.

2.  The veteran's squamous cell cancer of the mouth which 
metastasized to the neck is not attributable to inservice 
Agent Orange exposure or other service incident.

3.  The veteran's peptic ulcer is manifested by continuous 
moderate manifestations, but it does not cause anemia or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year

4.  The veteran's ventral hernia has not required a truss or 
a belt.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the mouth was not incurred in 
or aggravated by active service, and may not be presumed to 
have been so incurred, to include as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002) & Supp. 2005; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2.  The criteria for a rating in excess of 20 percent for 
postoperative peptic ulcer are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.114, Part 4, 
Diagnostic Code 7304-7305 (2005).

3.  The criteria for a compensable rating for ventral hernia 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.7, 4.114, Part 4, Diagnostic Code 7339 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with VCAA and other applicable 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
numerous VCAA letters which addressed the issues on appeal, 
dated in October 2001, October 2002, May 2004, November 2004, 
and May 2006.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The claimant was also 
provided notice that the claimant should submit pertinent 
evidence in the claimant's possession per 38 C.F.R. 
§ 3.159(b)(1).  The claimant was advised of how and where to 
send this evidence and how to ensure that it was associated 
with the claim.   

The notice of VCAA did not predate initial adjudication of 
all of the claims.  However, the claimant was provided notice 
which was adequate.  Following the notice, the claimant was 
issued supplemental statements of the case which constituted 
subsequent process.  The claimant has not shown how the error 
was prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims, and 
notice of how the claims were still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record by obtaining the service medical records, VA 
medical records, private medical records to the extent 
possible, Social Security Administration (SSA) records, and 
by examining the claimant.  The records satisfy 38 C.F.R. 
§ 3.326.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  There is 
sufficient competent medical evidence of record to decide the 
claim, as set forth below.  See 38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   

Further, in May 2006, the claimant was sent a letter which 
complied with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
malignant tumors will be presumed to have been incurred in 
service if it had become manifest to a degree of 10 percent 
or more within one year of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Cancer of the Mouth

The veteran contends that he incurred cancer of the mouth due 
to cigarette smoking, which is related to service.  He 
asserts that he began smoking during service, became addicted 
to cigarettes during service, and had continued to smoke 
after service due to psychiatric symptoms.  

The VA medical records confirm that the veteran underwent a 
biopsy for a growth in his mouth in November 2003.  The 
biopsy revealed squamous cell carcinoma.  A November 18, 2003 
VA medical record reflected a medical opinion that the cancer 
was related to smoking.  The cancer metastasized to the neck.  
In January 2004, the veteran underwent resection of the floor 
of the mouth, partial mandibulectomy, and left neck 
dissection.  Thereafter, the veteran continued to receive VA 
treatment.  

For claims filed after June 9, 1998, 38 USCA 1103(A) 
prohibits service connection for disability on the basis that 
it resulted from disease or injury attributable to the issue 
of tobacco products during service.   The veteran filed his 
claim in 2004.  Thus, service connection is prohibited on 
this basis.  

The veteran also asserts that the cancer in question 
developed as a result of exposure to Agent Orange during his 
service in Vietnam.  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).

The presumption as indicated above may be rebutted per 38 
C.F.R. § 3.307(d).  That provision provides that evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309 will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence of inception of disease and medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.

The veteran served in the Republic of Vietnam during the 
Vietnam era; as such, he is presumed to have been exposed to 
Agent Orange or other herbicide agents during that period of 
service.  Squamous cell carcinoma is not included in the 
conditions presumed to be the result of exposure to Agent 
Orange, as listed above.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.309(e).  The cancer metastasized to the neck.  However, 
there is no diagnosis of cancer of the larynx or trachea.  
Even assuming the cancer spread to these areas, the diagnosed 
cancer was squamous cell cancer, not cancer of the larynx or 
trachea.  According, presumptive service connection on the 
basis of Agent Orange exposure is not warranted.  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms, 
he does not have medical expertise.  Therefore, he cannot 
provide a competent opinion regarding diagnosis and 
causation. 

The service medical records are negative for any diagnosis of 
cancer.  The post-service records are negative for any 
diagnosis of cancer before 2003, which was decades after the 
veteran was separated from service; thus, there is no 
diagnosis of cancer within one year of the veteran's 
separation from service nor is there any competent evidence 
that there were manifestations of cancer within one year of 
the veteran's separation from service.  

The competent evidence establishes that cancer was manifest 
and diagnosed in 2003.  A VA examiner attributed the etiology 
to cigarette smoking.  There is no competent medical opinion 
attributing the etiology to service to include Agent Orange 
exposure in service nor is there any competent medical 
opinion dating the onset of the veteran's cancer to within 
one year of the veteran's separation from service.  

Accordingly, service connection is not warranted.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claims, the doctrine is not for application.  


Evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

With regard to the issues of entitlement to an initial 
compensable rating for ventral hernia associated with peptic 
ulcer, and the evaluation of the scar associated with 
incisional hernia, midline incision, before proceeding with 
its analysis of the veteran's claim, the Board finds that 
some discussion of Fenderson v. West, 12 Vet. App 119 (1999) 
is warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case (such as this 
one) in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  

The veteran was granted service connection for a 
postoperative peptic ulcer in a January 1980 rating decision.  
A 20 percent rating was assigned under Diagnostic Code 7304.  

In November 2002, the veteran was afforded a VA QTC 
examination.  At that time, the veteran reported having 
nausea, pain, and vomiting.  He reported that he could only 
eat small portions.  He related that he could not lift heavy 
weights because that caused pain and vomiting.  Her state 
that he had dropped from 210 to 190 pounds within 6 months.  
He indicated that he had stomach pain and occasional chest 
pain.  He had no history of hematemesis or melena.  After 
meals, the veteran related that he had nausea, sweating, and 
weakness.  He also reported that he had recurrences of his 
ulcer diseases.  Functional impairment related to the hiatal 
hernia was the inability to lift.  Physical examination 
revealed that the veteran weighed about 195 pounds.  His 
general appearance was normal and his nutritional status 
appeared good.  An abdominal examination revealed a large, 
midline incisional hernia.  There was no evidence of an 
inguinal hernia.  The ventral hernia measured 15 centimeters 
by 1/2 a centimeter.  There also appeared to be a large 
diastasis recti which was also measured 15 centimeters by 1/2 a 
centimeter.  The veteran wore no truss.  He had no femoral 
hernia.  The diagnosis was incisional hernia, midline 
incision, and peptic ulcer.  There was no evidence of 
malnutrition on examination.  

In May 2004, the veteran was afforded another VA examination.  
It was noted that following the veteran's stomach surgery, he 
developed a hernia in the scar from the stomach surgery, 
which was performed for his peptic ulcer.  The veteran 
reported that he had pain in the sides of his stomach and 
under his ribs.  He was unable to lift anything and could not 
bend over for very long or he would get shortness of breath.  
He related that he became sick to his stomach a lot and could 
not eat much.  He stated that he also had chest pains.  The 
veteran related that he could also hardly breathe.  Skin 
examination revealed a level scar present at the midline 
vertical scar from umbilicus upward, measuring 1 centimeter 
by 17 centimeters.  There was no tenderness, disfigurement, 
ulceration, adherence, instability, tissue loss, keloid 
formation, hypopigmentation, hyperpigmentation, abnormal 
texture, or limitation of motion.  There were no burn scars 
present.  A ventral hernia was present when the veteran was 
lifting his head or legs from the prone position.  The 
diagnosis was ventral hernia with subjective factors of 
abdominal distensions with exertion and objective factors of 
a central hernia bulge with muscle tensing.  

In an August 2004 rating decision, the RO granted service 
connection for a scar associated with incisional hernia, 
effective January 23, 2004, and assigned a non-compensable 
rating.  

In December 2004, the veteran underwent an 
esophagogastroduodenoscopy to relieve a gastric outlet 
obstruction.  Following the procedure, there was mild gastric 
outlet narrowing.  In January 2005, he underwent an 
incisional ventral hernia repair.  

August 2005 VA outpatient records noted that the veteran had 
a tender epigastrum.  The veteran related that he had the 
sensation of his stomach staying full and he could not eat 
more than small amounts.  

In August 2005, the veteran was afforded another VA 
examination.  It was noted that the veteran had a ventral 
hernia.  It had affected the veteran's body weight causing a 
loss of 16 pounds within a 3 month period.  With regard to 
his hiatal hernia, the veteran had dysphagia, heartburn, 
epigastric pain, scapular pain, arm pain, passing of black 
tarry stools, reflux, and regurgitation of stomach contents 
with nausea and vomiting.  The veteran took stomach 
medications for relief.  The functional impairment was that 
the veteran had difficulty gaining weight.  Physical 
examination revealed that the veteran's general appearance 
showed that he looked well-nourished and the nutritional 
status was within normal limits.  Skin examination revealed a 
depressed scar at the abdominal area, measuring about 1 
centimeter by 12 centimeters with tenderness and 
hyperpigmentation of less than 6 square inches.  There was no 
disfigurement, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, or abnormal 
texture.  Examination of the abdomen revealed tenderness 
around the scar.  The diagnosis was ventral hernia which was 
more likely than not related to the veteran's prior stomach 
surgery and incisional hernia because the surgery weakened 
the abdominal muscles causing weakness in the abdominal wall 
which caused the ventral hernia.  An addendum noted the 
following.  A ventral hernia was present which was caused by 
abdominal surgery, was 17 centimeters by 8 centimeters, was 
located in the midline, was without diastasis recti, caused 
weakened muscle tone, was no supported by a truss or belt, 
and which was operable.  

In September 2005, the RO granted an higher rating of 10 
percent for scar associated with incisional hernia effective 
from August 5, 2005.  Also, service connection was granted 
for ventral hernia, effective May 17, 2004, and a non-
compensable rating was assigned.  


Peptic Ulcer

The veteran's peptic ulcer is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7304, for gastric ulcer.  The rating criteria for evaluating 
a gastric ulcer is listed under Diagnostic Code 7305.  Under 
this code, a 20 percent rating is warranted for moderate 
symptoms with recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration, or with 
continuous moderate manifestations.  A 40 percent rating is 
warranted for moderately severe symptoms, with less than 
severe symptoms but with impairment of health manifested by 
anemia and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent rating is warranted for severe 
symptoms with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

In this case, the veteran reports numerous symptoms 
associated with his abdominal disabilities.  There appears to 
be overlapping symptoms related to the peptic ulcer, ventral 
hernia, and incisional hernia.  However, even assuming the 
weight loss and abdominal complaints are all related to the 
peptic ulcer, the veteran does not meet the criteria for the 
next higher rating of 40 percent.  The veteran has continuous 
moderate manifestations.  While the veteran has weight loss, 
he does not have anemia nor does he have recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  The claims file is 
replete with VA outpatient records and there is no report of 
any incapacitating episodes due to the veteran's peptic 
ulcer.  Accordingly, the criteria for a 40 percent rating are 
not met.  

Ventral Hernia

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, a 
noncompensable rating is warranted when postoperative wounds 
are healed, cause no disability, and a supporting belt is not 
indicated; a 20 percent rating is warranted when there is a 
small hernia which is not well supported by a supporting belt 
under ordinary conditions, or when there are healed ventral 
hernias or postoperative wounds with weakening of abdominal 
wall and indication for a supporting belt; a 40 percent 
rating is warranted when there is a large hernia that is not 
well supported under ordinary conditions.  A 100 percent 
rating is warranted when there is a massive hernia with 
persistent, severe diastasis of recti muscles or extensive 
diffuse destruction or weakening of muscular and fascial 
support of abdominal wall so as to be inoperable.

In this case, while there is weakening of the abdominal 
muscles which caused weakness in the abdominal wall which 
caused the ventral hernia.  The weakness was caused by the 
stomach surgery and the incisional hernia.  The ventral 
hernia was not the actual cause, it was the result.  The 
ventral hernia does not require a truss or belt.  The 
objective evidence uniformly shows that this is the case, for 
the entire period of the appeal.  Accordingly, the criteria 
for a 20 percent rating is not met.  

Scar Associated with Incisional Hernia

A superficial scar which is painful on examination will be 
awarded a 10 percent rating; otherwise, it will be rated 
based on the limitation of function of the affected part. 38 
C.F.R. § 4.118, Diagnostic Codes 7804, 7805.  Diagnostic Code 
7804 stipulates that a 10 percent disability evaluation will 
be warranted with evidence that a superficial service-
connected scar is painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Note 1 following Diagnostic Code 7804.  In such a 
case, a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  38 C.F.R. § 
4.118, Note 2 following Diagnostic Code 7804.

In addition, superficial unstable scars may be assigned a 10 
percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  See Note (1) following Diagnostic Code 7803.  Under 
Diagnostic Code 7803, scars, other than the head, face, or 
neck that are superficial and do not cause limited motion but 
involve an area or areas of 144 square inches or greater may 
be assigned a 10 percent rating.  In order to warrant a 
rating in excess of 10 percent, a scar must be deep or cause 
limitation of motion, and have an area of 12 square inches or 
more.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Under 
Diagnostic Code 7802, scars, other than of the head, face or 
neck, that are superficial and that do not cause limited 
motion warrant a 10 percent rating when the scars cover an 
area or areas of 144 square inches (929 sq. cm.) or greater. 

In this case, the August 2005 examination revealed 
hyperpigmentation and tenderness associated with the scar.  
The scar measured about 1 centimeter by 12 centimeters..  The 
Board notes that while the prior objective evidence does not 
show tenderness, the veteran reports having tenderness and he 
is competent to do so.  Affording the veteran the benefit of 
the doubt, the Board finds that the scar associated with the 
incisional hernia warranted a 10 percent rating, prior to 
August 5, 2005.  However, a higher rating was not warranted 
prior to August 5, 2000, or thereafter, because the scar is 
not deep, does not cause limitation of motion, and does not 
cover an area of 12 square inches or more.  Thus, a uniform 
rating of 10 percent, but no more, is warranted for scar 
associated with incisional hernia, midline incision, for the 
entire appeal period.  


Conclusion for Evaluations

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, 
the preponderance of the evidence is against a rating in 
excess of 20 percent for peptic ulcer, is against a 
compensable rating for ventral hernia associated with peptic 
ulcer, and is against a rating in excess of 10 percent for 
scar associated with incisional hernia, midline incision, 
from to August 5, 2005.  The evidence supports a 10 percent 
rating for scar associated with incisional hernia, midline 
incision, prior to August 5, 2005.


ORDER

Service connection for cancer of the mouth is denied.  

An increased rating for peptic ulcer is denied.  

An initial compensable rating for ventral hernia associated 
with peptic ulcer is denied.  

A 10 percent rating for scar associated with incisional 
hernia, midline incision, prior to August 5, 2005, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of 10 percent for scar associated with 
incisional hernia, midline incision, from to August 5, 2005, 
is denied.  




REMAND

As noted in the introductory portion of this decision, the 
veteran has submitted a notice of disagreement as to the 
issue of an effective date earlier than January 23, 2004, for 
service connection for scar associated with incisional 
hernia, midline incision.  As such, a statement of the case 
must be issued.  The failure to issue a statement of the case 
is a procedural defect requiring a remand.  Manlincon v. West 
12 Vet. App. 238 (1999).  In addition, a VCAA letter should 
also be sent to the veteran on this issue.  

Also, as noted in the introductory portion of this decision, 
the veteran has requested a Travel Board hearing as to the 
issues of service connection for PTSD and an increased rating 
for incisional hernia.  Accordingly, this matter is REMANDED 
for the following actions:

1.  With regard to the issue of an effective 
date earlier than January 23, 2004, for 
service connection for scar associated with 
incisional hernia, midline incision, the AMC 
should review the record and ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

2.  The veteran should be sent a statement of 
the case as to the issues of an effective 
date earlier than January 23, 2004, for 
service connection for scar associated with 
incisional hernia, midline incision in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

3.  The veteran should be scheduled for a 
Travel Board hearing as to the issues of 
service connection for PTSD and an increased 
rating for incisional hernia.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


